Exhibit 10.1 

This agreement (the “Agreement”), dated as of September 17, 2019, by and between
Zander Therapeutics, Inc., a Nevada corporation, with headquarters located at
4700 Spring Street, Suite 304, La Mesa, CA 91942 (“Zander”) and Klinton A.
Klaas, a Minnesota resident located at 9927 Park Crossing, Woodbury, MN 55125
(“Klaas”).

WHEREAS Zander is desirous of entering into an agreement with MASS EQUITY
VENTURES LLC (“MEV”), a Massachusetts Limited Liability Company with its address
at 800 Boylston Street, 16th Floor, Boston, MA 02199, whereby MEV would provide
cash financing to Zander in the amount of $60,000,000 US (“MEV Transaction”)

WHEREAS as a condition of the MEV transaction Zander would be required to pay a
fee to MEV of $750,000 US( “MEV Fee”).

THEREFORE, it is agreed as follows:

5.On or before October 25, 2019 Klaas shall loan Zander the amount of $4,000,000
US.

6.Zander shall use the loan to pay the MEV Fee and for working capital.

7.In the event the funds are not utilized to pay the MEV Fee on or before
November 1, 2019 the full amount of the loan shall be returned to Klaas.

8.In the event that:

(c)Zander utilizes a portion of the loan to pay the MEV Fee and

(d)the MEV Transaction results in an initial advance being received by Zander
from MEV in excess of $12,000,000 US on or before December 1, 2019, then within
three days from actual receipt by Zander of the initial advance by MEV, Zander
shall:

III.Repay the loan amount of $4,000,000 US to Klaas.

IV.Pay consideration to Klaas of an additional $1,200,000 US.

 

9.Zander represents to Klaas that:

a) Zander is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation and has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement without the consent, approval or authorization of, or obligation to
notify, any person, entity or governmental agency which consent has not been
obtained.

(b) The execution, delivery and performance of this Agreement by Zander does not
and shall not constitute Zander’s breach of any statute or regulation or
ordinance of any governmental authority, and shall not conflict with or result
in a breach of or default under any of the terms, conditions, or provisions of
any order, writ, injunction, decree, contract, agreement, or instrument to which
Zander is a party, or by which Zander is or may be bound. 

10.Klaas represents to Zander that:



a) Klaas is a resident of Minnesota and has the requisite power and authority to
enter into and perform his obligations under this Agreement without the consent,
approval or authorization of, or obligation to notify, any person, entity or
governmental agency which consent has not been obtained.

(b) The execution, delivery and performance of this Agreement by Klaas does not
and shall not constitute Klaas’ breach of any statute or regulation or ordinance
of any governmental authority, and shall not conflict with or result in a breach
of or default under any of the terms, conditions, or provisions of any order,
writ, injunction, decree, contract, agreement, or instrument to which Klaas is a
party, or by which Klaas is or may be bound. 

11.Each party hereto shall bear its own costs in connection with this Agreement
and its subject matter, whether such costs were incurred before or after the
date of this Agreement.

12.If any provision of this Agreement or the application thereof to any person
or circumstance is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the Parties hereto shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the Parties hereto.

13.This Agreement constitutes a final written expression of all the terms of the
Agreement between the Parties hereto regarding the subject matter hereof, are a
complete and exclusive statement of those terms, and supersedes all prior and
contemporaneous Agreements, understandings, and representations between the
Parties. hereto This Agreement may be altered or modified only in writing signed
by the Parties hereto.

14.All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Minnesota, without regard
to the principles of conflicts of law thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Minnesota for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.



IN WITNESS WHEREOF, the parties have hereunto executed this Agreement on the
17th day of September, 2019.

Zander Therapeutics, Inc.   Klinton A. Klaas       /s/ Todd S. Caven   /s/ KAK  
    By: By: Name: Todd S. Caven   Name: Klinton A. Klaas Its: Chief Financial
Officer    



 4 

 